DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 6 - 8, 11 - 13, and 16 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagei (US 20130222651 A1.)
	Regarding claim 1, Kagei discloses an apparatus (Fig. 1) comprising:
an imaging unit (23) configured to capture an image [0035];
a zoom drive unit (215) configured to control an angle of view of the imaging unit [0035];
a pan-tilt drive unit (214a/b) configured to rotate the imaging unit in a pan direction (via pan motor, 214a) and a tilt direction (via tilt motor, 214b) [0035]; and
a control unit (211) configured to control a rotation of the pan-tilt drive unit in the pan direction and the tilt direction [0035],
wherein the control unit controls an acceleration or a deceleration of the rotation of the pan-tilt drive unit based on the angle of view controlled by the zoom drive unit (Fig. 5, zoom position) so that an acceleration time or a deceleration time of the rotation of the pan-tilt drive unit is made constant (if the zoom position is closer to the wide angle side, then the speed of the pan/tilt is held constant as shown in Fig. 5.)

Regarding claim 2, Kagei discloses claim 1, wherein the control unit increases the acceleration or the deceleration of the pan-tilt drive unit when the angle of view is increased by the zoom drive unit (as the zoom position increases (moves closer to tele end), the pan/tilt deceleration decreases as shown in the lower slope between inflection points 1 and 2 of Fig. 6) and decreases the acceleration or the deceleration of the pan-tilt drive unit when the angle of view is decreased by the zoom drive unit (as the zoom position decreases (moves closer to wide end), the pan/tilt deceleration increases as shown in the increased slope in Fig. 5.)

Regarding claim 3, Kagei discloses claim 1, wherein the control unit (211) includes a setting unit (213a/b) that sets the acceleration time or the deceleration time [0038], and wherein the control unit controls the acceleration or the deceleration of the pan-tilt drive unit so as to achieve the set acceleration time or the set deceleration time [0039.]

Claims 6 - 8, 11 - 13, and 16 - 18 are system, method, and medium variants of claims 1 - 3 and are interpreted and rejected accordingly.

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 9, 14, and 19, the prior art of record fails to disclose or reasonably suggest an electronic control unit configured to generate a video clipped at an arbitrary position from a video shot by the imaging unit, wherein the electronic control unit generates a video in which a visual acceleration time or a visual deceleration time of the video movement is made constant by clipping a video from the video shot by the imaging unit to control a visual acceleration or a visual deceleration of the video movement, in addition to the acceleration or the deceleration controlled by the control unit.  Accordingly, the claim is considered allowable.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Idaka (US 20150022680 A1) discloses an imaging apparatus.
Neufeld, et al. (US 20150156422 A1) discloses a camera system.
Niida (US 20160142640 A1) discloses an imaging apparatus.
Wakazono, et al. (US 20170201691 A1) discloses a zoom control device.
Fukunaga (US 20180234613 A1) discloses an image pickup apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698